      8:20-cb-00009-SMB Doc # 49 Filed: 10/30/20 Page 1 of 1 - Page ID # 83




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiff,                                       8:20CB9

        vs.
                                                          VIOLATION NO.: 9351821- NE22
STEPHEN R. DUFF,
                                                       ORDER TO REDUCE FINE AMOUNT
                        Defendant.


       On the motion of the United States Attorney’s Office [41], the Court reduces the fine
amount from $180 to $80 ($40 fine, $30 processing fee, and $10 special assessment) and accepts
the payment of $80 as full satisfaction of all fine amounts and processing fees for violation notice
9351821- NE22.

       Dated this 30th day of October, 2020.

                                                     BY THE COURT:

                                                     s/ Susan M. Bazis
                                                     United States Magistrate Judge
